Letton, J.
The defendant was charged in the district court for Cherry county with the keeping of gaming devices unlawfully, in violation of section 215 of the criminal code. He demurred to the information on the ground of the unconstitutionality of the law. The demurrer being overruled, he then entered a plea of guilty and filed a motion for arrest of judgment on substantially the same grounds. This motion was also overruled and sentence imposed, and from the judgment of the district court he prosecutes error.
His argument is, in substance, that sections 214 and 215 of the criminal code as they now stand are invalid, for the reason that they were not passed in accordance with the constitutional requirements. The same point was urged in Stetter v. State, 77 Neb. 777, and was decided adversely to his contention. The facts upon which he relies to substantiate his claim of the improper passage of the act are that the references to senate file No. 98 which are made in the legislative journals are not identical in all respects when referring to the title of the act, and that therefore the same act was not finally passed that was introduced. In some portions of the journal the act is denominated: “Senate File No. 98. A bill for an act to amend sections 214 and 215 of the criminal code.” In another portion the title appears as “Senate File No. 98. A bill for an act to amend sections 214 and 215 of the criminal code, and to provide for the recovery of money or other property lost in gambling.” And in still another place it appears as “Senate File No. 98. A bill for an act *120to amend sections 214 and 215 of the criminal code, and to provide for the recovery of money or other property lost in gambling, and to repeal said original sections,” which is the full and proper title as appears in the enrolled act.
The enrolled bill, if in all respects in proper form, is prima facie evidence.of its proper passage; but, if the legislative journals unequivocally contradict the evidence furnished by the enrolled bill, we have held that the evidence furnished by the journals will control. Webster v. City of Hastings, 59 Neb. 563. But, where the legislative journals are silent, this will not be taken as evidence that the constitutional requirements were not observed. State v. Frank, 60 Neb. 327. The references to senate file No. 98, made in the journals, were only made for the purpose of identification, and do not show affirmatively that the full title of the act as it now stands was not the same during the Avhole of its progress through the legislature. Stetter v. State, supra.
The rulings of the district court upon the motions were correct, and the judgment of the district court is
Affirmed.